Citation Nr: 1615764	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating, greater than 20 percent since August 14, 2009, for hepatitis C with mild inflammation and stage 1 fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from June 1975 to August 1983, and from November 1990 to October 1992, with documented periods of active duty for training at intervals between 1984 and 1989.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Original jurisdiction has since been transferred to the RO in New Orleans, Louisiana.

By way of explanation, in a February 1994 decision the RO granted service connection for residuals of vagotomy, peptic ulcer, rated 20 percent disabling, effective from October 3, 1992.  The RO granted the initial 20 percent rating based on evidence showing that the Veteran had a recurrent ulcer with incomplete vagotomy.

In July 1999, the Veteran filed a claim for service connection of a liver disorder.  Ultimately in the August 2005 decision on appeal, the RO granted service connection for hepatitis C with mild inflammation and stage 1 fibrosis, assigning an effective date of July 16, 1999 for the grant.  For rating purposes, the RO combined the service-connected hepatitis C with previously service-connected post-operative vagotomy and peptic ulcer, (as required by the law in effect at that time which stated that those disabilities must be evaluated as one disability; see 38 C.F.R. § 4.114, Schedule of Ratings for Digestive System, Diagnostic Codes (Code or DC) 7345, 7348.  In this regard, the RO determined that the service-connected vagotomy with peptic ulcer was the predominant disability and, as such, rated the entire disability (service-connected residuals of vagotomy, peptic ulcer, with hepatitis C) 20 percent disabling under DC 7348-7305, effective from July 16, 1999.  

The August 2005 rating action further provided that effective July 2, 2001, the date the law changed to allow for hepatitis C to be separately rated, the Veteran's hepatitis C was to be assigned a separate noncompensable disability rating pursuant to DC 7354, see 38 C.F.R. § 4.114, Schedule of Ratings for Digestive System, DC 7354 (2001).  In a September 2009 rating decision, the RO increased the rating for hepatitis C to 20 percent under DC 7354, effective from August 14, 2009.  

The foregoing procedural history brought three issues before the Board in September 2013:

1) entitlement to an initial in excess of 20 percent for residuals of vagotomy and peptic ulcer, with hepatitis C, from July 16, 1999, to July 1, 2001; 
2) entitlement to an initial compensable rating for hepatitis C from July 2, 2001 to August 13, 2009; and 
3) entitlement to an initial rating in excess of 20 percent hepatitis C, since August 14, 2009.

The first two were adjudicated by the Board, while the third - the issue currently on appeal - was remanded for additional development.  The development ordered including seeking additional VA treatment records from August 2009 until the present, asking the Veteran to identify additional sources of relevant private treatment records, provision of a VA examination, and readjudication of the claim.  These Board finds that all of the ordered development was substantially complied with, and the Board therefore will proceed with the decisions below.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDING OF FACT

Since August 14, 2009, hepatitis C with mild inflammation and stage 1 fibrosis, has been productive of daily fatigue, malaise, nausea, arthralgia, and right upper quadrant pain, with only intermittent vomiting and anorexia.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent, on or after August 14, 2009 for hepatitis C with mild inflammation and stage 1 fibrosis have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Initial Rating for Hepatitis C, Since August 14, 2009

The Veteran's appeal for a higher rating since August 14, 2009, stems from an appeal of the initial assignment of hepatitis C following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

The Veteran's hepatitis C is rated based on the criteria described at 38 C.F.R. § 4.114, DC 7354 (2015), under which chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  38 C.F.R. § 4.114, DC 7354 (2015).

Chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rated 60 percent disabling.  Id.

Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  Id. 

Note (1) to DC 7354 provided that sequelae such as cirrhosis or malignancy of the liver are to be rated under an appropriate Code, but not to use the same signs and symptoms as the basis for rating under DC 7354 and under a separate DC for sequelae.  38 C.F.R. § 4.114.  Note (2) provides that, for purposes of rating conditions under DC 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

After reviewing the entire claims file, the Board finds that hepatitis C has been not more than 20 percent disabling at any time during the period on appeal.  Specifically, hepatitis C has been productive of daily fatigue, malaise, nausea, arthralgia, and right upper quadrant pain, with only intermittent vomiting and anorexia.

Treatment notes, though otherwise thorough in describing the Veteran's medical care, are remarkably sparse for complaints or endorsements relating to hepatitis C or referable symptoms.  Of note, a February 2010 echogram of the abdomen revealed that the liver and spleen were normal in size and echotexture, and without focal lesion.  The gallbladder and bile ducts were similarly unremarkable.  A July 2011 ultrasound study showed that the liver was normal, and without abnormal focal lesion or protal venous flow, and computerized tomography (CT) imaging in October 2012 revealed a small hypodense nodule in the left lobe of the liver, suggestive of a hepatic cyst, and a nonspecific bilateral adrenal enlargement, which was remained stable.

The only complaint referable to hepatitis C was in November 2010 when the Veteran reported that treatment was "running [him] down," and that medications were robbing him of his energy and affecting his sleep.  He also felt that he was experiencing some hair loss as a result of the medication, and reported the he had to "make himself eat."  To that end, the Veteran's weight was repeatedly noted as being high, and he was counseled on weight loss methods.  Nonetheless, between December 2010 and August 2011, for example, his weight steadily increased - though only slightly.

On VA examination in October 2013, the Veteran reported that hepatitis C had been treated with oral and injectable medication daily on an outpatient basis over a two year period, ending in December 2010 - a history confirmed by VA treatment records.  Thereafter, he continued taking medication at home until 2011, but had not taken any medication for hepatitis C since that time.  Symptoms of hepatitis C included daily fatigue, malaise, nausea, arthralgia, and right upper quadrant pain.  He had only intermittent vomiting and anorexia, and hepatitis C was being managed with a low fat diet.  There had been no incapacitating episodes associated with any liver condition in the prior 12 months.

The Veteran's report that hepatitis C treatment was causing some level of fatigue is probative and admissible to the extent that he is capable of describing his own energy level.  However, even when heavily weighed in his favor, the evidence simply does not reflect that hepatitis C symptoms were more than 20 percent disabling at any time since June 2009.  Specifically, while he reported daily fatigue, malaise, nausea, arthralgia, and right upper quadrant pain during his most recent VA examination, the criteria for a 40 percent rating require that symptoms are also productive of daily anorexia with minor weight loss and hepatomegaly, or incapacitating episodes.  Without such evidence, a rating higher than 20 percent cannot be granted, and in this case the Veteran himself has endorsed only intermittent vomiting and anorexia.  Accordingly, the Board concludes that hepatitis C has been 20 percent disabling, and no higher, throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Having evaluated the disability on appeal on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology The criteria rate the disability on the basis of hepatitis C symptoms such as fatigue, and the nature and extent of treatment; thus, the demonstrated manifestations - namely minimal symptoms, relating to fatigue, malaise, nausea, arthralgia, right upper quadrant pain, vomiting and anorexia - are expressly contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected hepatitis C that would render the schedular criteria inadequate.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities cirrhosis of the liver, depression, residuals of a vagotomy, low back pain with l5 spondylolysis, ankylosis of the left finger, bilateral ankle disabilities, residuals of a right elbow injury, traumatic degenerative disc disease of the cervical spine, a right arm laceration scar and hemorrhoids in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Finally, a total disability rating based on individual unemployability has been granted previously, effective July 11, 2000, and the matter of entitlement is not on appeal.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required. Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  In March 2014, pursuant to a September 2013 remand directive by the Board, the Veteran was sent a letter asking him to identify any relevant outstanding records, specifically including treatment of the claimed disability.  He did not respond to this letter and, given the Veteran's actions the Board finds that VA has no additional duty with regard to requests for private treatment records concerning hepatitis C. 

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment, to the extent that such records have been identified by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in October 2013, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 


ORDER

An initial rating in excess of 20 percent, since August 14, 2009, for hepatitis C is denied.	


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


